Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	The pending claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 1-4, 6-9, 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The analysis below of the claims’ subject matter eligibility follows the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (October 17, 2019) (“2019 PEG”).
Regarding claim 1, the claim recites: A method for performing data joins, comprising:
receiving one or more search results from each of a plurality of hierarchical databases;
identifying one or more matching fields from each of the search results;
joining the search results according to a set of rules for processing related fields to the matching fields, wherein the related fields comprise sibling fields, neighbor fields, ancestor fields, descendant fields, or any combination thereof: and
generating one or more combined search results based on the joining.
Step 1 Analysis: Claim 1 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to an abstract idea. In particular, the claim recites mental processes that are concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
The above-noted limitations of receiving, identifying, joining, calculating, and generating, as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitations in the mind. That is, nothing in the claim precludes these steps from practically being performed in the mind. For example, receiving one or more search results; identifying one or more matching fields; joining the search results according to a set of rules for processing related fields to the matching fields; and generating one or more combined search results in the context of this claim encompasses a concept performed in the human mind (including observations to compare the records and then evaluation, judgment, and opinion to determine probabilities that the records are duplicate) and can be performed with pen and paper. 
If the claim limitations, under their broadest reasonable interpretations, cover performance of the limitation in the mind, then they fall within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception is not integrated into a practical application. 
The claim does not recite any additional element integrated to the abstract idea into a practical application impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

Regarding claim 2, the claim recites
identifying a query for each of the hierarchical databases; and
transmitting the corresponding query to each of the hierarchical databases, wherein the search results from each of the hierarchical databases are received in response to the query.
Step 1 Analysis: Claim 2 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to an abstract idea. In particular, the claim recites mental processes that are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). Claim 2 is dependent on claim 1, which as indicated in the analysis above, is directed to an abstract idea without significantly more. Claim 2 recites the additional element of “identifying a query for each of the hierarchical databases; and transmitting the corresponding query to each of the hierarchical databases, wherein the search results from each of the hierarchical databases are received in response to the query" That is, the claim recites querying each database. The above-noted limitation of claim 2, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “identifying a query for each of the hierarchical databases; and transmitting the corresponding query to each of the hierarchical databases, wherein the search results from each of the hierarchical databases are received in response to the query” in the context of this claim encompasses a concept performed in the human mind (including observations to compare the records and then evaluation, judgment, and opinion to determine probabilities that the records are duplicate) and can be performed with pen and paper. If the claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application.
The claim does not recite any additional element integrated to the abstract idea into a practical application impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 3, the claim recites
the query for each of the hierarchical databases comprises a same query.
Step 1 Analysis: Claim 3 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to an abstract idea. In particular, the claim recites mental processes that are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). Claim 3 is dependent on claims 1 & 2, which as indicated in the analysis above, is directed to an abstract idea without significantly more. Claim 3 recites the additional element of “the query for each of the hierarchical databases comprises a same query" That is, the claim recites querying each database with a same query. The above-noted limitation of claim 3, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “the query for each of the hierarchical databases comprises a same query” in the context of this claim encompasses a concept performed in the human mind (including observations to compare the records and then evaluation, judgment, and opinion to determine probabilities that the records are duplicate) and can be performed with pen and paper. If the claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application.
The claim does not recite any additional element integrated to the abstract idea into a practical application impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 4, the claim recites
identifying a field name synonym list comprising one or more field name equivalence classes; and
determining that a field name of the one or more matching fields from each of the search results comprises an equivalent field name based on the field name synonym list.
Step 1 Analysis: Claim 4 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to an abstract idea. In particular, the claim recites mental processes that are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). Claim 4 is dependent on claim 1, which as indicated in the analysis above, is directed to an abstract idea without significantly more. Claim 4 recites the additional element of “identifying a field name synonym list comprising one or more field name equivalence classes; and determining that a field name of the one or more matching fields from each of the search results comprises an equivalent field name based on the field name synonym list" That is, the claim recites determining matching based on synonym. The above-noted limitation of claim 4, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “identifying a field name synonym list comprising one or more field name equivalence classes; and determining that a field name of the one or more matching fields from each of the search results comprises an equivalent field name based on the field name synonym list” in the context of this claim encompasses a concept performed in the human mind (including observations to compare the records and then evaluation, judgment, and opinion to determine probabilities that the records are duplicate) and can be performed with pen and paper. If the claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application.
The claim does not recite any additional element integrated to the abstract idea into a practical application impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 6, the claim recites
the one or more fields from each of the search results comprises a common value.
Step 1 Analysis: Claim 6 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to an abstract idea. In particular, the claim recites mental processes that are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). Claim 6 is dependent on claim 1, which as indicated in the analysis above, is directed to an abstract idea without significantly more. Claim 6 recites the additional element of “the one or more fields from each of the search results comprises a common value" That is, the claim recites fields comprise a common value. The above-noted limitation of claim 6, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “the one or more fields from each of the search results comprises a common value” in the context of this claim encompasses a concept performed in the human mind (including observations to compare the records and then evaluation, judgment, and opinion to determine probabilities that the records are duplicate) and can be performed with pen and paper. If the claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application.
The claim does not recite any additional element integrated to the abstract idea into a practical application impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 7, the claim recites
identifying one or more top level fields from each of the search results; and
setting the top level fields as sibling fields.
Step 1 Analysis: Claim 7 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to an abstract idea. In particular, the claim recites mental processes that are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). Claim 7 is dependent on claim 1, which as indicated in the analysis above, is directed to an abstract idea without significantly more. Claim 7 recites the additional element of “identifying one or more top level fields from each of the search results; and setting the top level fields as sibling fields" That is, the claim recites setting top level fields as sibling fields. The above-noted limitation of claim 7, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “identifying one or more top level fields from each of the search results; and setting the top level fields as sibling fields” in the context of this claim encompasses a concept performed in the human mind (including observations to compare the records and then evaluation, judgment, and opinion to determine probabilities that the records are duplicate) and can be performed with pen and paper. If the claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application.
The claim does not recite any additional element integrated to the abstract idea into a practical application impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 8, the claim recites
selecting a primary search result and a secondary search result from the search results:
merging matching fields of the primary search result and the secondary search result;
setting siblings of the matching fields of the secondary search result as siblings of the corresponding matching fields of the primary search result; and.
discarding unmatched ancestor fields of the secondary search result.
Step 1 Analysis: Claim 8 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to an abstract idea. In particular, the claim recites mental processes that are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). Claim 8 is dependent on claim 1, which as indicated in the analysis above, is directed to an abstract idea without significantly more. Claim 8 recites the additional element of “selecting a primary search result and a secondary search result from the search results:
merging matching fields of the primary search result and the secondary search result;
setting siblings of the matching fields of the secondary search result as siblings of the corresponding matching fields of the primary search result; and.
discarding unmatched ancestor fields of the secondary search result" That is, the claim recites selecting, merging, setting and discarding. The above-noted limitation of claim 6, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “selecting a primary search result and a secondary search result from the search results:
merging matching fields of the primary search result and the secondary search result;
setting siblings of the matching fields of the secondary search result as siblings of the corresponding matching fields of the primary search result; and.
discarding unmatched ancestor fields of the secondary search result” in the context of this claim encompasses a concept performed in the human mind (including observations to compare the records and then evaluation, judgment, and opinion to determine probabilities that the records are duplicate) and can be performed with pen and paper. If the claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application.
The claim does not recite any additional element integrated to the abstract idea into a practical application impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 9, the claim recites
selecting a subsequent search result from the search results; and
joining the subsequent search result into a combined search result of all previously merged search results according to the set of rules for processing related fields until each of the search results has been joined.
Step 1 Analysis: Claim 9 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to an abstract idea. In particular, the claim recites mental processes that are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). Claim 9 is dependent on claims 1 & 8, which as indicated in the analysis above, is directed to an abstract idea without significantly more. Claim 9 recites the additional element of “selecting a subsequent search result from the search results; and
joining the subsequent search result into a combined search result of all previously merged search results according to the set of rules for processing related fields until each of the search results has been joined" That is, the claim recites selecting, and joining. The above-noted limitation of claim 6, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “selecting a primary search result and a secondary search result from the search results:
merging matching fields of the primary search result and the secondary search result;
setting siblings of the matching fields of the secondary search result as siblings of the corresponding matching fields of the primary search result; and.
discarding unmatched ancestor fields of the secondary search result” in the context of this claim encompasses a concept performed in the human mind (including observations to compare the records and then evaluation, judgment, and opinion to determine probabilities that the records are duplicate) and can be performed with pen and paper. If the claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application.
The claim does not recite any additional element integrated to the abstract idea into a practical application impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 14, the claim recites
the set of rules tor processing related fields specifies that if two arrays each have a matching element then sibling fields of the matching elements become sibling fields of each other.
Step 1 Analysis: Claim 14 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to an abstract idea. In particular, the claim recites mental processes that are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). Claim 14 is dependent on claim 1, which as indicated in the analysis above, is directed to an abstract idea without significantly more. Claim 14 recites the additional element of “the set of rules tor processing related fields specifies that if two arrays each have a matching element then sibling fields of the matching elements become sibling fields of each other " That is, the claim recites determining sibling fields. The above-noted limitation of claim 14, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “the set of rules tor processing related fields specifies that if two arrays each have a matching element then sibling fields of the matching elements become sibling fields of each other” in the context of this claim encompasses a concept performed in the human mind (including observations to compare the records and then evaluation, judgment, and opinion to determine probabilities that the records are duplicate) and can be performed with pen and paper. If the claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application.
The claim does not recite any additional element integrated to the abstract idea into a practical application impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 15, the claim recites
the set of rules for processing related fields specifies that children fields of matching elements become sibling fields of each other.
Step 1 Analysis: Claim 15 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to an abstract idea. In particular, the claim recites mental processes that are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). Claim 15 is dependent on claim 1, which as indicated in the analysis above, is directed to an abstract idea without significantly more. Claim 15 recites the additional element of “the set of rules for processing related fields specifies that children fields of matching elements become sibling fields of each other" That is, the claim recites determining sibling fields. The above-noted limitation of claim 15, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind b. For example, “the set of rules for processing related fields specifies that children fields of matching elements become sibling fields of each other” in the context of this claim encompasses a concept performed in the human mind (including observations to compare the records and then evaluation, judgment, and opinion to determine probabilities that the records are duplicate) and can be performed with pen and paper. If the claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application.
The claim does not recite any additional element integrated to the abstract idea into a practical application impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 16, the claim recites
the set of rules for processing related fields specifies that if a primary search result comprises an array having an element with a first field, and a secondary search result comprises a non-array object with a second a field matching the first field, then sibling fields of the second field become siblings of the first field.
Step 1 Analysis: Claim 16 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to an abstract idea. In particular, the claim recites mental processes that are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). Claim 16 is dependent on claim 1, which as indicated in the analysis above, is directed to an abstract idea without significantly more. Claim 16 recites the additional element of “the set of rules for processing related fields specifies that if a primary search result comprises an array having an element with a first field, and a secondary search result comprises a non-array object with a second a field matching the first field, then sibling fields of the second field become siblings of the first field" That is, the claim recites determining sibling fields. The above-noted limitation of claim 16, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “the set of rules for processing related fields specifies that if a primary search result comprises an array having an element with a first field, and a secondary search result comprises a non-array object with a second a field matching the first field, then sibling fields of the second field become siblings of the first field” in the context of this claim encompasses a concept performed in the human mind (including observations to compare the records and then evaluation, judgment, and opinion to determine probabilities that the records are duplicate) and can be performed with pen and paper. If the claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application.
The claim does not recite any additional element integrated to the abstract idea into a practical application impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 17, the claim recites
the set of rules for processing related fields specifies that if a primary search result comprises a non-array object with a first field, and a secondary search result comprises an array having an element with a second field matching the first field, the second field matching the first field is discarded.
Step 1 Analysis: Claim 17 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to an abstract idea. In particular, the claim recites mental processes that are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). Claim 17 is dependent on claim 1, which as indicated in the analysis above, is directed to an abstract idea without significantly more. Claim 17 recites the additional element of “the set of rules for processing related fields specifies that if a primary search result comprises a non-array object with a first field, and a secondary search result comprises an array having an element with a second field matching the first field, the second field matching the first field is discarded" That is, the claim recites matching, dsicarding. The above-noted limitation of claim 16, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “the set of rules for processing related fields specifies that if a primary search result comprises a non-array object with a first field, and a secondary search result comprises an array having an element with a second field matching the first field, the second field matching the first field is discardedd” in the context of this claim encompasses a concept performed in the human mind (including observations to compare the records and then evaluation, judgment, and opinion to determine probabilities that the records are duplicate) and can be performed with pen and paper. If the claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application.
The claim does not recite any additional element integrated to the abstract idea into a practical application impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim 18 is rejected under 35 U.S.C. 101 with the same rational of claim 1.
Claims 19-20 are rejected under 35 U.S.C. 101 with the same rational of claims 1 & 8.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1-4, 6-7, 10, 12, 14-16, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ayyagari et al (U.S. 20170109407 A1 hereinafter, “Ayyagari”).
6.	With respect to claim 1,
	Ayyagari discloses a method for performing data joins, comprising:
receiving one or more search results from each of a plurality of hierarchical databases (Ayyagari [0003], [0020] and Figs. 2A-B e.g. [0003] search for the one or more common attributes and the one or more results attributes in the core database and the one or more target databases. [0020] FIG. 2B depicts a sample nested JSON database for an example joining operation, in accordance with an embodiment of the present invention.  The JSON database B 220 represents one aspect of JSON nested schema that can be contained in document database 136.  The JSON database in FIG. 2B is a multiple level data record where each field value pair level is encapsulated by curly brackets "[ ]".  Fields 222 name and 226 phone_number are nested groupings of more specific field values pair.  Fields 224 address and field 230 pan are field value pairs at the top level of the hierarchical data structure.  Field 228 home_number is a nested field value pair at a first level of 226 phone_number);
identifying one or more matching fields from each of the search results (Ayyagari [0021] and Figs. 2A-B e.g. [0021] Embodiments of the present invention will use string, expansive, character, and nested search to match fields depicted in FIG. 2A with FIG. 2B.  Fields 202 Firstname and 204 Lastname match with field names identified within nested field 222 name using a nested search.  Note, firstname is in lower case in field 222 name where field 202 Firstname is mixed case.  In this example, a character search can resolve a match for field 202 within a nested search.  Likewise, field 204 Lastname in mixed case can use character or expansive search to match field 222 l_name (short form for last name).  Field 206 address can match field 224 address using exact match string search.  Field 208 office_number and 210 residence_number can match to fields nested in field 226 phone_number noting that a character or expansive search can match field 210 residence_number with field 228 home_number.  Field 212 permanent_account_number can match field 230 pan using expansive search);
joining the search results according to a set of rules (Ayyagari [0027] – [0029] and Fig. 3 e.g. char search - partial string commonality with other attribute, expansive search – synonyms match; perform expansive search within step 314 perform nested search) for processing related fields to the matching fields (Ayyagari [0022] – [0024] and Figs. 2A-B e.g. [0022] FIG. 3 is a flowchart depicting join manager logic flow, in accordance with an embodiment of the present invention.  Step 302 receive input in flow diagram 300 join manager operation is an interfacing function that captures requests to process joining of database fields.  Input parameters are received such as, but not limited to, database name(s), common attribute(s) to search on and results attribute(s) to return from an application(s) 112 join request.  It should be noted that assignment of a database as core and a database as target are predetermined based on input parameters from step 302 receive input.  A core database is the primary database that a target database is joined.  Further, the core database common attribute(s) names are specified exactly from step 302 receive input whereas target database common attribute(s) names can be inexact and assist join searching. [0023] Step 304 select db reads each database structure to begin a join based on the provided database identifiers from step 302 receive input. [0024] Step 306 search common attr performs a string search to find an exact attribute name match between the core database and one or more target databases using the common attribute(s) based on the provided identifiers from step 302 receive input.  For example, target field 224 address (FIG. 2B) exactly matches core table field 206 address (FIG. 2A)), wherein the related fields comprise sibling fields, neighbor fields, ancestor fields, descendant fields, or any combination thereof (Ayyagari [0021] and Figs. 2A-B e.g. Fields 202 Firstname and 204 Lastname match with field names identified within nested field 222 name using a nested search.  Note, firstname is in lower case in field 222 name where field 202 Firstname is mixed case.  In this example, a character search can resolve a match for field 202 within a nested search.  Likewise, field 204 Lastname in mixed case can use character or expansive search to match field 222 l_name (short form for last name).  Field 206 address can match field 224 address using exact match string search.  Field 208 office_number and 210 residence_number can match to fields nested in field 226 phone_number noting that a character or expansive search can match field 210 residence_number with field 228 home_number [as
wherein the related fields comprise sibling fields (e.g. firstname, lastname, office_nmuber, residence_number, home_number), neighbor fields (e.g. name, address, phone_number), ancestor fields (e.g. name, phone_number), descendant fields (e.g. firstname, lastname, office_nmuber, residence_number, home_number), or any combination thereof].  Field 212 permanent_account_number can match field 230 pan using expansive search): and
generating one or more combined search results based on the joining (Ayyagari [0031] and Figs. 2A-B e.g. [0031] Step 320 output virtual table is the results set of the joined data retrieved from document database 136 using core database attributes and the replaced target database attributes in join substitution store 132.  Join substitution store 132 is used to replace joining attributes resulting from at least one of the completed string, expansive, character and nested searches.  Application(s) 112 requesting joined output from join manager 122 is provided output by a predetermined method and format based on implementation needs).
7.	With respect to claim 2,
	Ayyagari further discloses
identifying a query for each of the hierarchical databases; and
transmitting the corresponding query to each of the hierarchical databases, wherein the search results from each of the hierarchical databases are received in response to the query (Ayyagari [0003], [0020] and Figs. 2A-B e.g. [0003] search for the one or more common attributes and the one or more results attributes in the core database and the one or more target databases. [0020] FIG. 2B depicts a sample nested JSON database for an example joining operation, in accordance with an embodiment of the present invention.  The JSON database B 220 represents one aspect of JSON nested schema that can be contained in document database 136.  The JSON database in FIG. 2B is a multiple level data record where each field value pair level is encapsulated by curly brackets "[ ]".  Fields 222 name and 226 phone_number are nested groupings of more specific field values pair.  Fields 224 address and field 230 pan are field value pairs at the top level of the hierarchical data structure.  Field 228 home_number is a nested field value pair at a first level of 226 phone_number).
8.	With respect to claim 3,
	Ayyagari further discloses the query for each of the hierarchical databases comprises a same query (Ayyagari [0003], [0020] and Figs. 2A-B e.g. [0003] search for the one or more common attributes and the one or more results attributes in the core database and the one or more target databases).
9.	With respect to claim 4,
	Ayyagari further discloses
identifying a field name synonym list comprising one or more field name equivalence classes (Ayyagari [0016] and Figs. 2A-B e.g. name; phone_number); and
determining that a field name of the one or more matching fields from each of the search results comprises an equivalent field name based on the field name synonym list (Ayyagari [0016] and Figs. 2A-B e.g. Expansion terms store 128 contains a list of synonyms to replace search attributes used during a join).
10.	With respect to claim 6,
Ayyagari further discloses the one or more fields from each of the search results comprises a common value (Ayyagari [0019] – [0021] and Figs. 2A-B e.g. field value pair; Fields 202 Firstname and 204 Lastname match with field names identified within nested field 222 name using a nested search).
11.	With respect to claim 7,
	Ayyagari further discloses
identifying one or more top level fields from each of the search results; and
setting the top level fields as sibling fields (Ayyagari [0019] – [0021] and Figs. 2A-B e.g. Fields 224 address and field 230 pan are field value pairs at the top level of the hierarchical data structure.  Field 228 home_number is a nested field value pair at a first level of 226 phone_number).
12.	With respect to claim 10,
	Ayyagari further discloses displaying the combined search results to a user in response to a query (Ayyagari [0031] and Figs. 2A-B e.g. [0031] Step 320 output virtual table is the results set of the joined data retrieved from document database 136 using core database attributes and the replaced target database attributes in join substitution store 132.  Join substitution store 132 is used to replace joining attributes resulting from at least one of the completed string, expansive, character and nested searches.  Application(s) 112 requesting joined output from join manager 122 is provided output by a predetermined method and format based on implementation needs).
13.	With respect to claim 12,
	Ayyagari further discloses displaying a plurality of field names for each of the matching fields together as a combined field name (Ayyagari [0003] e.g. receive one or more results attributes for generating combined join results … output one or more virtual tables wherein the one or more virtual tables comprises the combined join results based on the one or more common attributes and the one or more results attributes from the core database and the one or more target databases).
14.	With respect to claim 14,
	Ayyagari further discloses the set of rules tor processing related fields specifies that if two arrays each have a matching element then sibling fields of the matching elements become sibling fields of each other (Ayyagari [0021] and Figs. 2A-B e.g. [0021] Fields 202 Firstname and 204 Lastname match with field names identified within nested field 222 name using a nested search).
15.	With respect to claim 15,
	Ayyagari further discloses the set of rules for processing related fields specifies that children fields of matching elements become sibling fields of each other (Ayyagari [0021] and Figs. 2A-B e.g. [0021] Embodiments of the present invention will use string, expansive, character, and nested search to match fields depicted in FIG. 2A with FIG. 2B.  Fields 202 Firstname and 204 Lastname match with field names identified within nested field 222 name using a nested search.  Note, firstname is in lower case in field 222 name where field 202 Firstname is mixed case.  In this example, a character search can resolve a match for field 202 within a nested search.  Likewise, field 204 Lastname in mixed case can use character or expansive search to match field 222 l_name (short form for last name).  Field 206 address can match field 224 address using exact match string search.  Field 208 office_number and 210 residence_number can match to fields nested in field 226 phone_number noting that a character or expansive search can match field 210 residence_number with field 228 home_number.  Field 212 permanent_account_number can match field 230 pan using expansive search).
16.	With respect to claim 16,
	Ayyagari further discloses the set of rules for processing related fields specifies that if a primary search result comprises an array having an element with a first field, and a secondary search result comprises a non-array object with a second a field matching the first field, then sibling fields of the second field become siblings of the first field (Ayyagari [0024] and Figs. 2A-B e.g. [0024] Step 306 search common attr performs a string search to find an exact attribute name match between the core database and one or more target databases using the common attribute(s) based on the provided identifiers from step 302 receive input.  For example, target field 224 address (FIG. 2B) exactly matches core table field 206 address (FIG. 2A)).
17.	Claim 18 is same as claim 1 and is rejected for the same reasons as applied hereinabove.
18.	Claim 19 is same as claim 1 and is rejected for the same reasons as applied hereinabove.

Claim Rejections - 35 USC § 103
19.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
20.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
21.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

22.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
23.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ayyagari in view of Kadiyska et al (U.S. 20090030921 A1 hereinafter, “Kadiyska”).
24.	With respect to claim 5,
Although Ayyagari substantially teaches the claimed invention, Ayyagari does not explicitly indicate using a machine learning model.
Kadiyska teaches the limitations by stating generating the field name synonym list based on at least one of the hierarchical databases using a machine learning model (Kadiyska [0062] e.g. machine learning).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Ayyagari and Kadiyska, to overcome the drawback of NoSQL queries often only access fields that have the related document schema as joining data tables is established using exact matching of common field names between documents (Ayyagari [0002]). 

25.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ayyagari in view of Chang et al (U.S. 20190377825 A1 hereinafter, “Chang”).
26.	With respect to claim 5,
Although Ayyagari substantially teaches the claimed invention, Ayyagari does not explicitly indicate using a machine learning model.
Chang teaches the limitations by stating generating the field name synonym list based on at least one of the hierarchical databases using a machine learning model (Chang [0005[, [0028] e.g. machine learned; neural network).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Ayyagari and Chang, to overcome the drawback of NoSQL queries often only access fields that have the related document schema as joining data tables is established using exact matching of common field names between documents (Ayyagari [0002]). 

27.	Claims 8, 17 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Ayyagari in view of Koudas et al (U.S. 7451144 B1 hereinafter, “Koudas”).
28.	With respect to claim 8,
Ayyagari further discloses
selecting a primary search result and a secondary search result from the search results:
merging matching fields of the primary search result and the secondary search result;
setting siblings of the matching fields of the secondary search result as siblings of the corresponding matching fields of the primary search result (Ayyagari [0022] – [0024] and Figs. 2A-B e.g. [0022] FIG. 3 is a flowchart depicting join manager logic flow, in accordance with an embodiment of the present invention.  Step 302 receive input in flow diagram 300 join manager operation is an interfacing function that captures requests to process joining of database fields.  Input parameters are received such as, but not limited to, database name(s), common attribute(s) to search on and results attribute(s) to return from an application(s) 112 join request.  It should be noted that assignment of a database as core and a database as target are predetermined based on input parameters from step 302 receive input.  A core database is the primary database that a target database is joined.  Further, the core database common attribute(s) names are specified exactly from step 302 receive input whereas target database common attribute(s) names can be inexact and assist join searching. [0023] Step 304 select db reads each database structure to begin a join based on the provided database identifiers from step 302 receive input. [0024] Step 306 search common attr performs a string search to find an exact attribute name match between the core database and one or more target databases using the common attribute(s) based on the provided identifiers from step 302 receive input.  For example, target field 224 address (FIG. 2B) exactly matches core table field 206 address (FIG. 2A)).
Although Ayyagari substantially teaches the claimed invention, Ayyagari does not explicitly indicate discarding unmatched ancestor fields of the secondary search result.
Koudas teaches the limitations by stating discarding unmatched ancestor fields of the secondary search result (Koudas claim 6 e.g. (c) skipping over unmatchable nodes in the list of potential ancestors).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Ayyagari and Koudas, to overcome the drawback of NoSQL queries often only access fields that have the related document schema as joining data tables is established using exact matching of common field names between documents (Ayyagari [0002]). 
29.	With respect to claim 17,
Ayyagari further discloses the set of rules for processing related fields specifies that if a primary search result comprises a non-array object with a first field, and a secondary search result comprises an array having an element with a second field matching the first field (Ayyagari [0022] – [0024] and Figs. 2A-B).
	Koudas further discloses the second field matching the first field is discarded (Koudas claim 6 e.g. (c) skipping over unmatchable nodes in the list of potential ancestors).
30.	Claim 20 is same as claim 17 and is rejected for the same reasons as applied hereinabove.

31.	Claims 11 and 13 rejected under 35 U.S.C. 103 as being unpatentable over Ayyagari in view of PLAKHOV et al (U.S. 20150006505 A1 hereinafter, “PLAKHOV”).
32.	With respect to claim 11,
Although Ayyagari substantially teaches the claimed invention, Ayyagari does not explicitly indicate the combined search results are displayed using different colors for data coming from different hierarchical databases.
PLAKHOV teaches the limitations by stating the combined search results are displayed using different colors for data coming from different hierarchical databases (PLAKHOV [0032], [0111] – [0112] e.g. [0032] In some implementations, the client application displays, concurrently with the visual representation of a refinement relationship between the first search query and the second refined search query, a visual indication that the at least one first refined search result was displayed before the at least one second refined search result was displayed.  As a non-limiting example, the client application may display a graphical object or a portion of a graphical object associated with the first refined search query with a different color, size, or font than those of graphical objects or portions of graphical objects associated with refined search queries in respect of which refined search results were not displayed before the second refined search results were displayed. [0112] Likewise, in some implementations, the first refined search results are from a first database and the second refined search results are from a second database being different than the first database).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Ayyagari and PLAKHOV, to overcome the drawback of NoSQL queries often only access fields that have the related document schema as joining data tables is established using exact matching of common field names between documents (Ayyagari [0002]). 
33.	With respect to claim 13,
	PLAKHOV further discloses the combined search results comprise a plurality of distinct combined search results corresponding to a plurality of distinct search results from at least one of the hierarchical databases combined with one or more other search results from another of the hierarchical databases (PLAKHOV [0032], [0041], [0111] – [0112], [0135] – [0136] e.g. [0032] In some implementations, the client application displays, concurrently with the visual representation of a refinement relationship between the first search query and the second refined search query, a visual indication that the at least one first refined search result was displayed before the at least one second refined search result was displayed.  As a non-limiting example, the client application may display a graphical object or a portion of a graphical object associated with the first refined search query with a different color, size, or font than those of graphical objects or portions of graphical objects associated with refined search queries in respect of which refined search results were not displayed before the second refined search results were displayed. [0041] Examples of well-known types of graphical objects include list boxes, drop-down lists, radio buttons, expandable trees, and three-dimensional objects with multiple faces. [0112] Likewise, in some implementations, the first refined search results are from a first database and the second refined search results are from a second database being different than the first database. [0135] hierarchy).

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.
34.	The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
35.	When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the reference cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SyLing Yen whose telephone number is 571-270-1306.  The examiner can normally be reached on Mon-Fri 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached at 571-270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SyLing Yen
Examiner
Art Unit 2166



/SYLING YEN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
February 15, 2021